Springer, C. J.
-(after stating the facts.) The insel for appellants, in their brief and argument, contend it their answer as defehdants below denied some material ¡utters alleged, and necessary to entitle the plaintiff to re-rev, and set up some defensive matters, and the demurrer, Ing general to the whole answer, should not have been ptained, and further submit the following question: f'Qan *196the relation of landlord and tenant be created by parties entering into an illegal and void contract of renting, by one, who under the law has no legal right to own or hold possession of property, putting another into possession of that property under a promise to pay rent therefor?” Counsel for appellants then contend that the appellee cannot maintain its action, because the kind of action brought depends, in this jurisdiction, upon the existence of the relation of landlord and tenant. The question submitted by appellants’ counsel assumes that the contract for the lease of the premises in question was illegal and void, and that it was made by a person who had no legal right to own or hold possession of property, or to put another into possession of that property under promise to pay rent therefor. This contention is based upon the chief, and, in fact, only, defense set up in the case below, namely, that a New Jersey corporation cannot lawfully hold buildings or other improvements in the Choctaw Nation, and rent them, and that appellants, notwithstanding they had made a contract of rental with appel-lee, by which they obtained possession of the premises ini question, might disregard that contract, and-hold possession! of the premises against the appellee. All of the parties to I this suit are citizens of the United States. The appellee is a| foreign corporation, and, in its complaint, pleads its incor-l poration, and attaches a copy of its charter to the complaint.I It therefore establishes prima facie a right to sue in thel United States Court in the Indian Territory, and should bel regarded as a citizen of the United States for the purpose of| this suit.
The only contention in this case which requires con-1 sideration on our part is that which alleges the invalidity oil the contract of rental, and the inability of the plaintiff! (appellee) to make a lease of the kind in question, or, hav-l ing made one, to enforce its observance. It is conceded byl the pleadings that the plaintiff below, the Grady Trading! *197Company, was the owner of, and was in possession of, the building in controversy, and that it was in peaceable and undisputed occupancy of the lot or piece of land in the town of South McAlester, 'in the Choctaw Nation, upon which the building was located. It is also conceded that the appellants in this case made and executed a lease in writing, in the usual form, with appellee, by which they .obtained possession of the building, and agreed to pay a rental of <|p5 per month, and to quit possession at any time after 30 days, notice, and to deliver the premises back to the appellee. After possession had been obtained, and a month’s rent had been paid, appellants declined to make further payments, eclined to return the property to the appellee, and, having |been sued in an action of unlawful detainer, set up as their .efense that the appellee cannot own the building in question, in the Choctaw Nation, and therefore the contract of ental was void. In the case of Association vs Bond, 13 C. A. 665, 66 Fed. 653, Mr. Justice Caldwell said: “The alidity of a contract between citizens of the United States, alid under the laws of the United States and of the states here made, is not affected by the customs or laws of Indians in whose territory it must be carried out. ” Mr. ustice Field, of the Supreme Court of the United States, in elivering the opinion of the court in the case of Rector vs Gibbon, 111 U. S. 276, 4 Sup. Ct. 605, said: “Lessees under claimant or occupant, holding the property for him, and iund by their stipulation to surrender it to him on the rmination of their lease, stand in no position to claim an verse and paramount right of purchase. Their possession , in law, his possession. The contract of lease implies, not .ly a recognition of his title, but a promise to surrender pos-esión to him on the termination of the lease. They there-¡re, whilst retaining possession, are estopped to deny his hts.” The rule which declares that a tenant cannot dispute *198Ms landlord’s title is too well established to require citation of authorities to support it.
affected Indian
Es-
Landlord’s title cannot "be questioned
The contention of the appellants that the contract was in violation of the law of the Choctaw Nation is untenable. Neither plaintiff nor defendants were citizens of the Choctaw Nation, and no law of that Nation will apply to them, or control the property which they might hold. The custom which prevails in the Nations of the Five Civilized Tribes of permitting citizens of the United States to own improve-] ments on town lots for the purposes of residence and trade, is too well established to be questioned; and when citizens o: the United States become possessed peaceably of lots in th towns in the Indian Nations of the Five Civilized Tribes, an; erect improvements thereon, they have as much right t lease and pispóse of such improvements as the citizens of th Naitons would have. A contract of rental, by a citizen o: the United States, of lands or lots in the Indian Territory! is valid, to all intents and purposes,- where all the requisite; of a valid contract are complied with; and a person wb enters into a contract to lease such improvements cannol question his landlord’s title, and is subject to the statute id force in the Indian Territory for the purpose of obtainim possession of such premises by an action of unlawful d; tainer, the same as if the property was located in any of th| states of the Union, under a similar law.
The contention of the counsel for appellants that noj withstanding they had made a contract in apparent goc faith for the leasing of the premises in question, and undtj that contract had obtained peaceable possession of the ir provement, they might then dispute the landlord’s title, ail refuse to return the property to him, is wholly untenable Such a contention would reverse and set aside all the wa known and established principles of law. It would pren| persons to take advantage of their own wrongs, and to *199tain property under false pretenses. The doctrine is essentially dishonest, and, if carried into effect by the courts, would make of them engines of oppression, rather than tribunals for the purpose of maintaining justice. As well contended by counsel for appellee in his brief, £ ‘it would unsettle property rights, destroy vested interests, and open the door for fraud and dishonesty. ” While titles to buildings and improvements on lands or lots, so far as citizens of the United States are concerned, are in an unsettled and uncertain condition in the Indian Territory, yet good faith, fair ealing, and justice between man and man require that such dtles must be maintained by the courts, at least to the extent ihat all contracts made in reference to them must be con-trued by the ordinary rules of right and justice, and all ersons must respect the rights and titles of those in pos-ession, whatever they may be; and no person can interfere ith those rights, except by due process of law in the courts f justice. The judgment of the court below is affimred.
Kilgore, J., concurs.